Citation Nr: 0313645	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-37 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




REMAND

The veteran had active duty from November 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1995 rating decisions by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claim.

Appellate review of the veteran's claim at this time would be 
premature.  In a VA Form 9 dated January 31, 2001, he 
requested that he be scheduled for a hearing before a Member 
of the Board at the RO.  However, he has not been scheduled 
for a hearing.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the veteran due 
process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO, before a Veterans Law Judge, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



